*446Order, Family Court, New York County (Diane Costanzo, Ref.), entered on or about April 9, 2012, which, after trial, dismissed petitioner father’s motion for a modification of custody, unanimously affirmed, without costs.
The determination that it is in the child’s best interests to remain in the custody of respondent mother in Rhode Island has a sound and substantial basis in the record (see Matter of Ricardo S. v Carron C., 91 AD3d 556 [1st Dept 2012]). Petitioner failed to establish that there has been a change of circumstances warranting a modification of the parties’ custody arrangement (see Matter of Gant v Higgins, 203 AD2d 23 [1st Dept 1994]). The evidence demonstrates that the move did not weaken petitioner’s relationship with the child; indeed, that relationship was strained long before the move. The evidence shows further that respondent has always been the child’s primary caretaker and that the child has thrived since moving with her to Rhode Island. The child no longer needs specialized educational services, has made friends and engages in many social activities, and is happier and calmer than before the move. Further, while it is not dispositive, the child’s preference is an important factor in a custody decision, and the court found that the child preferred to remain with his mother in Rhode Island (see Matter of Gant, 203 AD2d at 24). Contrary to petitioner’s contention, the court considered the factors relevant to a custody determination, and found that there were many valid reasons for respondent’s move, including financial stress, the child’s special needs, and the child’s anxiety and anger at petitioner (see id.; see also Matter of Tropea v Tropea, 87 NY2d 727, 740-741 [1996]). Concur — Tom, J.P, Andrias, Renwick, DeGrasse and Gische, JJ.